Electronically Filed
                                                       Supreme Court
                                                       SCWC-10-0000032
                                                       08-MAR-2012
                                                       09:29 AM


                        NO. SCWC-10-0000032


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


       JACQUELINE TAMMAN, Respondent/Plaintiff-Appellee, 


                                  vs.


          SAMI TAMMAN, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

          (ICA NO. CAAP-10-0000032; FC-D NO. 07-1-1120)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

  (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and

      Circuit Judge Kim, in place of McKenna, J., recused)


          Petitioner/Defendant-Appellant Sami Tamman’s


application for writ of certiorari filed on January 30, 2012, is


hereby accepted. 


          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED:   Honolulu, Hawai'i, March 8, 2012.

Samuel P. King, Jr.,               /s/ Mark E. Recktenwald

on the application and

reply for petitioner/              /s/ Paula A. Nakayama

defendant-appellant.

                                   /s/ Simeon R. Acoba, Jr.

Robert M. Harris and 

Jonathan W. Ware, on the

response for respondent/
          /s/ James E. Duffy, Jr.

plaintiff-appellee.

                                   /s/ Glenn J. Kim